Order entered September 30, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01539-CR

                         DEVANTE JEROME FOSTER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-31115-R

                                           ORDER
        The Court REINSTATES the appeal.

        On September 21, 2016, we ordered the trial court to make findings regarding why the

appellant’s brief had not been filed. We ADOPT the September 27, 2016 findings that: (1)

appellant desires to pursue the appeal; (2) appellant is indigent and represented by counsel Riann

Moore of the Appellate Division of the Dallas County Public Defender’s Office who has not

abandoned the appeal; and (3) counsel gave no explanation for the delay but requested thirty

additional days to file the brief. We ORDER appellant to file his brief no later than October 31,

2016.

                                                      /s/   ADA BROWN
                                                            JUSTICE